Citation Nr: 1644338	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-03 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for lung cancer. 


REPRESENTATION

Appellant represented by:	Stephen J. Wenger, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating determination of the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania, that denied service connection for lung cancer. 

In August 2014, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided in Washington, DC.  A transcript of that hearing has been associated with his claims file.  In April 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA) regarding the appellant's claim.   The Board sought addendums to the opinion in July and October 2015.  The respective requested medical specialist's opinions were provided to the Board in April, September, and November 2015.  The appellant was provided with a copy of each opinion for review and response.  The case is now returned to the Board.

In September 2015, the Veteran's representative submitted additional medical evidence in support of the Veteran's claim accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2015).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  



FINDING OF FACT

Lung cancer was not incurred in or aggravated by service; did not become manifest to a compensable degree within one year following separation therefrom; nor has it been attributed to exposure to certain toxins or any incident related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for lung cancer are not met. 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
In addition, the notice requirements of the VCAA apply to all five elements of a 

service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in May 2011, the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

In this case, the Veteran was provided pertinent information in the above mentioned letter and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 


Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as malignant tumors, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection is not warranted for disabilities or death due to use of tobacco products.  38 U.S.C.A. § 1103, 38 C.F.R. § 3.300.  Generally, a disability will not be considered service-connected on the basis that it resulted from injury or disease 
attributable to a Veteran's use of tobacco products during service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).  "Tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  Id.  Service connection is not prohibited if the disability can be service-connected on some basis other than a Veteran's use of tobacco products during service, or if the disability became manifest during service.  See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(b); see also VAOGCPREC 6-2003 (neither the statute nor the regulation bars a finding of secondary service connection for a disability related to a Veteran's use of tobacco products after the Veteran's service, where that disability is proximately due to a service-connected disability that is not service-connected on the basis of being attributable to the Veteran's use of tobacco products during service).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran's service personnel records confirm that his military occupational specialty was Ammunitions Records Clerk.  His service personnel records also demonstrate that his primary duty was Ammunition and POL (Petroleum, Oils, and Lubricants) supervisor.  Lay statements from fellow service members dated in March 2012 suggest that he worked around tanks in the fuel dump and was exposed to both diesel and gasoline fumes, as well as, vehicle exhaust.

In August 2014, the Veteran testified that he had been exposed to toxic petrochemicals during service.  He added that in 2004, he developed adenocarcinoma of the upper left lung that was removed and treated with chemotherapy.  He indicated that he had a recurrence in the right upper lobe in 2006 (moderately differentiated squamous cell carcinoma), resulting in a partial lobe removal with chemotherapy.  He also had a recurrence in September 2008, resulting in a "Cyberknife" radiation procedure.  He explained that he had been told by his treating physician that the adenocarcinoma was typically the result of chemical exposure, and that it was distinct from squamous cell carcinoma which was a smoker's type.  He noted that he smoked a pack or less per day since his 20's for approximately 40 years.  He also noted that he would quit for a few years, but would start again.  He indicated that he had not smoked since 2004.  He stated that following service, he worked in retail.

A letter from V. E. Lotano, M.D., dated in March 2011, shows that the Veteran's history of exposure to POL in service was indicated, as was a history of smoking field cigarettes during active service.  Dr. Lotano concluded that it was very possible, even likely, that the Veteran's days in service with the combination of daily exposure to toxins and cigarette smoking played a significant role in his developing lung cancer later in life.

A subsequent, undated, letter from Dr. Lotano, provides that considering the 
Veteran's extensive and continuous exposure to toxins, it is very possible, and even likely, that his days in service with his daily exposure to toxins played a significant role in his developing lung cancer later.  Clear links were said to have been shown by the National Cancer Institute and the American Lung Association with the same toxins that the Veteran was exposed to and the increased incidence of lung cancer.

The Veteran's post-service outpatient treatment records also demonstrate incidental diagnoses of chronic obstructive pulmonary disease and asthma.

A VHA medical opinion from a VA pulmonologist dated in April 2015 (and reiterated in September 2015) shows that the examiner indicated that the Veteran's medical records were reviewed in conjunction with providing the requested medical opinion.  The examiner also indicated that literature search was conducted on the topics of adenocarcinoma of the lung, particularly in regard to whether it is connected to diesel exhaust, and to cigarette smoking.  The Veteran was said to, apparently, have been separately diagnosed with both adenocarcinoma, and squamous cell carcinoma of the lung.  His service working in a fuel depot fueling diesel vehicles was considered.  This was said to have exposed him to fumes, and to diesel exhaust.  It was also noted that he smokes cigarettes at the rate of one pack per day for 40 years.  The examiner stated that in several parts of the Veteran's record, the claim was made that cigarette smoking was not related to an increased risk for adenocarcinoma of the lung.  The examiner concluded that this was not believed to be valid.  The examiner explained that though there seemed to be a difference in relative risk between squamous cell, small cell, and adenocarcinomas in regard to cigarette smoking, review of the literature suggested there was definite connection between tobacco use, and development later in life of adenocarcinoma. 

The examiner indicated that it was true that adenocarcinoma was the most common lung cancer seen in nonsmokers, however, he was lacking some useful information, to include whether the Veteran had a family history of adenocarcinoma of the lung. It was also said to be useful to know his post-service occupation, and whether there was in fact additional exposure to diesel fumes throughout the rest of his working career.  Nonetheless, the examiner concluded that balancing 40 years smoking 20 cigarettes a day, versus two years of exposure to diesel fumes, there was a less than 50 percent chance that his lung cancers were service-connected.

In correspondence dated in June 2015, the Veteran's representative provided that the Veteran had no family history of lung cancer.  It was also indicated that he was a salesman and had not been exposed to hydrocarbons during that career.  It was also indicated that the Veteran did not smoke prior to entering active service, and that he had quit smoking from 1979 to 1981, 1991 to 1996, and 2004 to the present.  The Veteran's representative also submitted a treatise discussing the risks of exposure to diesel exhaust.

In light of the additional information provided by the Veteran's representative, and given the submission of the additional treatise, in July 2015 (and subsequently in  October 2015) the Board requested an addendum to the April 2015 (and September 2015) VHA medical opinion.

A letter from Dr. Lotano dated in September 2015, shows that a many-year relationship with the Veteran following a diagnosis of lung cancer was indicated.  The Veteran was said to have undergone two lung resection surgeries at different times, as well as radiation therapy.  The Veteran was also said to have a history of in-service exposure to petroleum, oils, and lubricants from 1966 to 1968 while stationed in Germany and assigned to a tank outfit.  Review of his records was said to have shown continuous exposure and inhalation of fumes on a daily basis.  Dr. Lotano indicated that clear links had been shown by the National Cancer Institute and the American Lung Association between lung cancer and the same toxins to which the Veteran had been exposed.  Dr. Lotano opined that there was more than a 50 percent chance that this was the cause of his lung cancer.

In an addendum dated in November 2015, the VHA pulmonologist provided an addendum to the earlier April and September 2015 medical opinions.  The examiner indicated that he had been provided with the following facts:  (1) that the Veteran may have smoked for 40 years but perhaps intermittently; (2) that he worked as a salesman once he left the service, and was not involved with petroleum products beyond fueling his automobile; and (3) that he and his family denied any family history of lung carcinoma.  The examiner explained that in reviewing this case, the actual question of whether this is service related is probably unknowable.  It would be impossible to say which of his exposures caused his cancer.  However, it was pointed out that the Veteran apparently smoked a sufficient amount of tobacco, that he developed a squamous cell carcinoma, which no one disputes is mainly cigarette related.  As is known from the literature that the risk of adenocarcinoma is also increased by cigarette usage, and that comparing exposure such as 40 years of 20 cigarettes a day (off and on), versus two years of work in a fuel depot, it was likely that the cigarettes were mainly responsible, and that there was a less than 50 percent probability that his lung cancers were service related.

Having carefully considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for lung cancer.  As noted above, the Veteran's service treatment records showed no evidence of lung cancer during his period of active service.  There is no evidence of record that the Veteran had manifested a malignant tumor during his period of active service or within one year following separation from service.  Following service, it is not until 2004 that the Veteran was diagnosed with adenocarcinoma of the lung, which is more than 35 years following separation from service. 
The Board finds probative the April and November 2015 opinions of the VHA examiner that concluded that the Veteran's lung cancer was most likely the result of prolonged cigarette smoking rather than a two year exposure to diesel fumes.  These opinions are considered probative as they were definitive, based upon a complete review of the Veteran's entire claims file (to include the lay evidence provided by the Veteran as to the onset of symptoms and review of medical literature and treatises) and supported by detailed rationale.  Accordingly, the opinions are found to carry significant weight.  

The Board has considered the opinions of Dr. Lotano, however, the early opinions are of limited probative value as they are speculative in nature.  See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992) (Doctor's letter stating probability in terms of "may or may not" was speculative).  The most recent opinion of Dr. Lotano is also considered to carry limited probative weight as it did not include a sufficient explanation for the conclusion drawn.  See Nieves-Rodriguez v Peake, 22 Vet. App. 295,301 (2008) (an examination report must contain clear conclusions and supporting data, as well as a reasoned medical explanation connecting the data and conclusions). 

The Board recognizes the Veteran's contentions that he has been diagnosed with lung cancer as a result of his period of active service.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

To the extent that the Veteran is able to observe continuity of symptoms, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of lung cancer) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with lung cancer until 2004, and insufficient probative medical evidence linking the asserted disorder to the Veteran's service) outweigh the Veteran's contentions.  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has current lung cancer that is related to active service are not competent.  There is no indication that the possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation. 

Given the medical evidence against the claim, for the Board to conclude that the Veteran's lung cancer was incurred during service would be speculation, and the law provides that service connection may not be based on a resort to speculation or  remote possibility.  38 C.F.R. § 3.102 (2015); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for lung cancer.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 53.









	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for lung cancer is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


